People v Myers (2017 NY Slip Op 07001)





People v Myers


2017 NY Slip Op 07001


Decided on October 5, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 5, 2017

105650

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vSCOTT MYERS, Appellant.

Calendar Date: September 14, 2017

Before: McCarthy, J.P., Lynch, Clark, Aarons and Pritzker, JJ.


Bruce Evans Knoll, Albany, for appellant, and appellant pro se.
John R. Sandleitner, Tannersville, for respondent.

Clark, J.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Greene County (Koweek, J.), rendered January 11, 2013, which revoked defendant's probation and imposed a sentence of imprisonment.
In satisfaction of a 19-count indictment, defendant pleaded guilty to two counts of criminal contempt in the second degree, waived his right to appeal and was sentenced, in accordance with the plea agreement, to three years of probation. Thereafter, defendant was charged with violating the terms of his probation. Following an extensive hearing, County Court revoked defendant's probation and resentenced him to concurrent one-year jail terms. Defendant appeals. During the pendency of this appeal, County Court granted defendant's CPL article 440 motion, vacated the judgment of conviction and, thereafter, on January 5, 2017,
granted the People's motion to dismiss the 19-count indictment with prejudice. As such, this appeal must be dismissed as moot (cf. People ex rel. W. v LeFevre , 63 AD2d 758, 758-759 [1978]).
McCarthy, J.P., Lynch, Aarons and Pritzker, JJ., concur.
ORDERED that the appeal is dismissed, as moot.